RETIREMENT AND TRANSITION AGREEMENT

This Retirement and Transition Agreement (the "Agreement") is entered into
between William J. Pratt, a resident of North Carolina ("Employee"), and RF
Micro Devices, Inc., a North Carolina corporation ("Employer"), this the 31st
day of March, 2008 (the "Effective Date").

WHEREAS, Employee currently is in the position of Corporate Vice President and
Chief Technical Officer; and

WHEREAS, Employee has indicated his desire to retire from his employment; and

WHEREAS, the parties wish for Employee's retirement from his employment to be
achieved in an amicable fashion and with a clear understanding of their rights
and liabilities;

THEREFORE, the parties agree as follows:

1.         Retirement Date.  Employee will retire from employment with Employer
and all of its subsidiaries and affiliates effective March 31, 2008 (the
"Retirement Date").  As of the Retirement Date, Employee will be deemed to have
tendered his resignation as an officer and from all other positions with
Employer and its subsidiaries and affiliates other than as a director of
Employer. 

2.         Compensation.

            (a)        Vacation Payout.  Employee will be paid for his accrued
but unused vacation pay under the terms of Employer's former vacation policy in
the amount of Twenty Thousand Nine Hundred Seventy Dollars and Thirty-Six Cents
($20,970.36).  Such payment will be made in a lump sum on Employer's first
regular pay date following the Retirement Date.  Employee understands and agrees
that Employee is not entitled to any additional payment under Employer's current
Paid Time Off policy.

            (b)        Post-Retirement Compensation.  Employer will pay to
Employee a lump sum payment of Five Hundred Seventy-Seven Thousand Five Hundred
and 00/100 Dollars ($577,500.00).  Such payment will be subject to normal tax
withholdings.  Such payment will be made within ten (10) business days of the
Retirement Date.  In addition, in consideration of Employee agreeing to make
himself available to provide consulting services to Employer under Section 3,
during the two-year period commencing on the Retirement Date, Employee will
continue to be paid at the rate of $150,000.00 per annum.  Such payments shall
be made in equal installments in arrears not less frequently than once per month
and will be subject to normal tax withholdings. 

--------------------------------------------------------------------------------


            (c)        Payments for COBRA Continuation Coverage; Special Bonus. 
Upon retirement, Employee will be offered the option of continuing his current
individual and family dependent medical and dental insurance coverage (the
"Continuation Coverage") under Employer's medical and dental plans pursuant to
the requirements of the Consolidated Omnibus Budget Reconciliation Act
("COBRA").  If Employee elects Continuation Coverage under COBRA, Employer will
pay Employee's COBRA premium for 18 months from the Retirement Date or until
Employee is no longer eligible for Continuation Coverage under COBRA, whichever
period is shorter.  Thereafter, for a period of two years, less the period
during which COBRA is provided by Employer, Employee will acquire for himself a
Medicare supplemental insurance policy and for his wife a medical and dental
insurance policy, both providing reasonably equivalent coverage to the coverage
presently provided by Employer under its medical and dental plans as of the
Effective Date, and Employer will reimburse Employee for the cost of both such
policies. With respect to each calendar year during which the Continuation
Coverage is provided to Employee and his dependents pursuant to this subsection
(c) and each calendar year during which the private policies are reimbursed by
Employer, to the extent that the Continuation Coverage benefits and the
reimbursements constitute taxable income to Employee, Employer shall report as
income to Employee for federal and state income tax purposes the value of the
Continuation Coverage and the reimbursements.  In addition, Employer shall pay
to Employee an annual special bonus equal to the amount necessary to pay any
federal income tax, state income tax, or other tax imposed upon Employee as a
result of the receipt of the Continuation Coverage, the reimbursements and the
special bonus provided for in this subsection (c).  For purposes of determining
the amount of the special bonus, Employee shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation for individuals in
the calendar year in which the special bonus is paid.  In addition, Employee
shall be deemed to pay state income taxes at a rate determined in accordance
with the following formula:

(1 - (highest marginal rate of federal income taxation for individuals)) X
(highest marginal rate of income tax in the state in which Employee is domiciled
for individuals in the calendar year in which the special bonus is paid).

The amount of the special bonus shall be determined by Employer in good faith. 
The special bonus shall be paid to Employee in a single lump sum payment on or
prior to December 31 of each calendar year during which the Continuation
Coverage or the reimbursements are provided pursuant to this subsection (c).

-2-

--------------------------------------------------------------------------------


            (d)        Equity Awards.  Upon retirement, any stock options
granted to Employee under the 2003 Stock Incentive Plan of RF Micro Devices,
Inc., as amended (the "2003 Plan"), pursuant to any "Stock Option Agreement
(Senior Officers)" shall continue to vest and be exercisable following
retirement in accordance with the terms of such agreement, including but not
limited to Section 2 of Schedule A thereto, and Employer agrees that the
Administrator (as defined in the 2003 Plan) shall not exercise negative
discretion to alter such post-termination exercise and vesting terms.  Upon
retirement, any restricted stock awards ("RSAs") granted to Employee under the
2003 Plan pursuant to any "Restricted Stock Award Agreement (Service-Based Award
for Senior Officers)" shall continue to vest following termination in accordance
with the terms of such agreement, including but not limited to Section 2 of
Schedule A thereto, and Employer agrees that the Administrator shall not
exercise negative discretion to alter such post-termination vesting terms.  Any
other stock options and/or RSAs granted to Employee under the 2003 Plan or any
other stock incentive plan maintained by Employer (each of the 2003 Plan and any
other such stock incentive plans, a "Stock Plan") shall continue in accordance
with the terms of the respective Stock Plan and award agreement, except that
Employer agrees to accelerate vesting of any such outstanding options and/or
RSAs (but not to extend the option period, with respect to options), so that
such options and/or RSAs shall be vested in full on or before the Retirement
Date.  Without limiting the effect of the foregoing, the following provisions
shall apply with respect to any RSA (the "performance-based RSA") that may be
subject to that certain "Restricted Stock Award Agreement (Performance-Based and
Service-Based Award)" authorized under the 2003 Plan: (i) the performance-based
RSA shall be granted to the extent that the applicable performance objectives
stated in the agreement were met and the other terms and conditions of the
agreement are satisfied; (ii) Employer agrees to grant such performance-based
RSA effective March 30,2008; and (iii) the performance-based RSA will remain
subject to the terms of the agreement, except that the performance-based RSA
will vest with respect to 100% (rather than 50%) of the shares subject to the
RSA as of the grant date.  Employer and Employee hereby agree that any stock
option agreement and/or RSA agreement entered into under any Stock Plan shall
hereby be amended if and solely to the extent deemed necessary to comply with
the provisions of Section 2(d) herein.

            3.         Consulting and Assistance in Litigation.  Commencing on
the Retirement Date and continuing for a period of two years thereafter,
Employee will make himself reasonably available to perform services of an
advisory or consulting nature on behalf of Employer on terms that are mutually
agreeable to the parties with respect to each individual assignment, including
terms governing duties, hours of service and place of service.  Unless otherwise
agreed by Employer in writing, Employee's sole compensation for providing
consulting services shall be as set forth in Section 2(b).  In addition,
Employee shall, upon reasonable notice, furnish such information and assistance
to Employer as may reasonably be required by Employer in connection with any
investigation, inquiry, litigation or other proceeding in which it is or may
become involved, and which arises out of facts and circumstances known to
Employee (and without regard to whether Employee is a party thereto).  Employer
shall promptly reimburse Employee for his reasonable out-of-pocket expenses
incurred in connection with the fulfillment of his obligations under this
Section 3.

4.         Benefits Upon Retirement.  Upon the Retirement Date, and except as
provided in Sections 2(b), 2(c) and 2(d) above, Employee shall not be entitled
to continue to participate in any other Employer-sponsored welfare or retirement
benefit plan, program, policy or arrangement or receive any benefit thereunder
except on the terms and conditions contained in the plan documents governing
such benefits.

            5.         Death After Retirement Date.  Should Employee die after
the Retirement Date, Employer will pay to Employee's estate the payments
provided for in Sections 2(a)-(b) above, and notwithstanding Section 2(d), all
rights with respect to any outstanding stock options or RSAs at the time of
Employee's death shall be governed by the terms of the applicable Stock Plans
and stock option agreements and RSA agreements.  Any other benefits to which
Employee's estate may be entitled pursuant to any Employer-sponsored welfare and
retirement benefit plan, program, policy or arrangement in which Employee is a
participant will be determined pursuant to the terms of the applicable plan
documents.

-3-

--------------------------------------------------------------------------------


6.         Return of Company Property.  Promptly following the Effective Date,
Employee will return to Employer all Employer property, including, but not
limited to, computers, credit cards, personal digital assistant and Employer
Confidential Information (both written and electronic copies) as required under
Section 7(a), unless otherwise mutually agreed by the parties.  Employee may
retain his cell phone and his cell phone number, provided that he assumes
service costs related to the phone as of April 1, 2008.  Employee will be
permitted to remove all of his personal belongings from his office.

7.         Restrictive Covenants.  Employee acknowledges that Employer is
engaged in the highly competitive business and that Employer has made
substantial investments of time and capital in the development of its business
and the goodwill associated with its business and will continue to make such
substantial investments.  In order to protect Employer against possible injury
or damage, Employee agrees as follows:

(a)        Nondisclosure.  Employee acknowledges that as a result of his
employment by Employer, he has used, acquired and added to Confidential
Information relating to Employer which is proprietary to Employer.  Employee
agrees that he shall not at any time, directly or indirectly, divulge or
disclose to any person, for any purpose, any Confidential Information unless
legally required to do so.  "Confidential Information," as that term is used in
this Agreement, shall mean all information concerning Employer, including, but
not limited to, business plans and models, specifications, technical data,
designs, formulas, computer software programs, manuals, methods of operation,
accounting and financial information, customer lists, pricing structure and
other product information, which has ever been or will be revealed to or
discovered by Employee, unless such information was generally available to the
public prior to disclosure by Employee or subsequently became publicly available
through no act of Employee that was not authorized by Employer.  Such
information shall be considered "Confidential Information" whether it was
disclosed to Employee by plans, drawings, reports or other written materials, by
conversation with employees or agents of Employer, by observation or inspection
of physical objects or by any other method.  Promptly following the Effective
Date, Employee shall, on a best efforts basis immediately deliver, or cause to
be delivered, to Employer any and all documents, statements or other information
(both written and electronic copies) in his possession or control obtained from
Employer containing Confidential Information (including, but not limited to,
photocopies as taken by Employee or any other person in or outside Employer, and
Employee's handwritten or typed notes containing such Confidential
Information).  The return of documents provided for herein shall in no way
obviate the obligation of Employee to maintain the confidentiality of the
Confidential Information as provided for herein.

(b)        Non-Competition.  Employee acknowledges that the Non-Competition and
Confidentiality Agreement between Employee and Employer dated June 15, 1992, is
a valid and binding agreement and in consideration of the compensation paid to
him under this Agreement, Employee will abide by the restrictive covenants
contained therein.

-4-

--------------------------------------------------------------------------------


(c)        Nondisparagement.  Employee agrees that he will not make disparaging
comments regarding Employer or any of its officers or directors to any third
party.  Employer agrees that neither it nor any of its officers or directors in
their capacities as officers or directors will make disparaging comments
regarding Employee to any third party.  This provision shall not limit
Employee's performance of his duties as a director of Employer, including his
ability to speak freely on all matters brought before Employer's Board of
Directors and his ability to vote on such matters as he deems appropriate.

(d)        Breach.  In addition to any other remedies (including injunctive
relief), Employee agrees that if he breaches the restrictive covenants or any
other material provision of this Agreement, Employer's obligation to make any
remaining payments pursuant to Section 2 of this Agreement is terminated and
Employee will be liable to Employer for and will immediately repay to Employer
the gross amount paid pursuant to Section 2(b) of this Agreement.

8.         Release.  Employee, for himself, his successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges the
Employer, any affiliated company or subsidiary, their predecessors, successors,
affiliates, assigns, directors, officers, agents, attorneys, and employees,
whether past, present, or future (the "Released Parties") from any and all
actions, suits, debts, demands, damages, claims, judgments, or liabilities of
the Released Parties to Employee arising out of Employee's employment with or
separation from any of the Released Parties, such as (by way of example only)
any claim for bonus, severance, or other benefits apart from the benefits stated
herein; breach of contract; wrongful discharge; impairment of economic
opportunity; any claim under common-law or at equity; any tort; claims for
reimbursements; claims for commissions; or claims for employment discrimination
under any state, federal, local law, statute, or regulation which include claims
under the Age Discrimination in Employment Act, 29 U.S.C. 621 et. seq.  Employee
acknowledges and agrees that this release is an essential and material term of
this Agreement and that, without such release and covenant not to sue, no
agreement would have been reached by the parties.  Employee understands and
acknowledges the significance of this release and this Agreement.

9.         Consideration and Revocation Period.  Employee acknowledges that he
has hereby been advised in writing to consult with an attorney of his choice
prior to signing this Agreement, and that he had at least 21 days to consider
this Agreement before signing it.  Employee acknowledges that if this agreement
is signed before 21 days have elapsed from the date of delivery, which he has
expressly waived the 21-day consideration period.  Employee acknowledges that he
may revoke this Agreement within seven (7) days following its execution, and the
Agreement shall not become effective until the revocation period has expired.

-5-

--------------------------------------------------------------------------------


10.       Opportunity to Seek Counsel.  Employee acknowledges by signing this
Agreement that he has read and understands this document, that he has conferred
with or had the opportunity to confer with an attorney of his choice regarding
the terms and meaning of this Agreement, that he has had sufficient time to
consider the terms provided for in this Agreement, that no representations or
inducements have been made to him as set forth herein, and that he has signed
the same KNOWINGLY AND VOLUNTARILY.

11.       Arbitration.  Except as provided below, any dispute or controversy
arising between the parties to this Agreement involving the interpretation or
application of any provision of this Agreement, or arising out of this
Agreement, shall be submitted to arbitration at Greensboro, North Carolina,
pursuant to the Commercial Rules (the "Rules") of the American Arbitration
Association ("AAA") by an arbitrator mutually agreed upon by the parties.  Such
arbitrator shall be selected by the parties hereto in accordance with and within
the period specified by the Rules ("Arbitrator Designation Period").  In the
event Employer and Employee are unable to agree on an arbitrator within the
Arbitrator Designation Period, AAA shall appoint a neutral arbitrator in
accordance with the Rules no later than ten (10) days following the expiration
of the Arbitrator Designation Period.  The designated arbitrator shall not be an
agent, employee, shareholder, relative or affiliate of Employer or Employee. 
The arbitrator may, in his or her discretion, award to the prevailing party its
costs of the proceeding, including attorneys' fees and expenses.  The decision
of the arbitrator shall be final and binding on the parties, and judgment upon
the decision may be entered in the state courts or federal courts having
jurisdiction over Guilford County, North Carolina.  Notwithstanding the
foregoing, either party shall have the right to institute an action against the
other party in the federal or state courts of Guilford County, North Carolina
seeking injunctive relief to enjoin any continuing or threatened breach by the
other party of any term of this Agreement.

12.       Governing Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the state of North Carolina.  In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph, or provision of Agreement shall be determined to be totally
contrary to governing law or otherwise totally unenforceable, the paragraph,
subparagraph, or provision shall be severed and disregarded and the remainder of
this Agreement shall be enforced to the maximum extent permitted by law.

13.       No Admissions.  Employee agrees that neither this Agreement nor
performance hereunder constitutes an admission by any of the Released Parties of
any violation of any federal, state, or local law, regulation, common-law,
breach of any contract, or any other wrongdoing of any type.

14.       Entire Agreement.  This Agreement expresses the entire agreement
between the parties with reference to the terms of continued employment and the
date and terms of the retirement of Employee and supersedes and replaces any
prior understanding or arrangement, other than any benefit plans, governing such
terms, whether written or oral, between Employee and Employer.

-6-

--------------------------------------------------------------------------------


15.       Modification of Agreement.  No waiver or modification of this
Agreement shall be valid unless in writing and signed by the party to be charged
therewith.

   

RF Micro Devices, Inc.                                      /s/ William J.
Pratt                          
                                                                              
William J. Pratt
 

By:    /s/ Robert A. Bruggeworth  3-31-08                              
3/31/08                    
              Robert A. Bruggeworth                                            
   Date
              President & CEO

           

           

-7-

 

